NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted April 20, 2009
                                  Decided December 28, 2009

                                             Before

                              RICHARD D. CUDAHY, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 08‐4279

UNITED STATES OF AMERICA,                             Appeal from the United States 
                      Plaintiff‐Appellee,             District Court for the Eastern 
                                                      District of Wisconsin.
       v.
                                                      No. 2:97‐cr‐00225
DERRICK D. TURNER,
                      Defendant‐Appellant.            Rudolph T. Randa, 
                                                      District Judge.

                                           O R D E R

        Because  this  case  presents  a  pure  legal  question,  the  background  facts  are  not
particularly relevant.  In 1998, Derrick Turner was convicted of conspiracy to possess with
intent to distribute and possession with intent to distribute crack cocaine and powder cocaine.
He was sentenced to 360 months’ imprisonment as to each count, to run concurrently; Turner
is currently serving this sentence.  In June 2008, Turner filed a pro se motion seeking to reduce
his sentence under 18 U.S.C. § 3582(c)(2), which allows a district court to reduce a term of
imprisonment previously imposed on a defendant if the sentencing range for the conviction
was reduced by the Sentencing Commission subsequent to the defendant’s sentencing.  This
reduction is contingent on consistency with applicable policy statements, which in this case are
found in U.S.S.G. § 1B1.10.  Section 1B1.10(a)(3) provides that “proceedings under 18 U.S.C.
No. 08‐4279                                                                                        Page 2

3582(c)(2) and this policy statement do not constitute a full resentencing of the defendant.”
Section  1B1.10(b)(2)(A)  provides  that  “the  court  shall  not  reduce  the  defendant’s  term  of
imprisonment under 18 U.S.C. 3582(c)(2) and this policy statement to a term that is less than
the  minimum  of  the  amended  guideline  range  determined  under  subdivision  (1)  of  this
subsection.” 

        The basis for Turner’s motion is retroactive Amendment 706, which recognized the
disparity in crack and powder cocaine guidelines and reduced the base offense level two levels
for  crack  cocaine  offenses,  thereby  resulting  in  a  lower  sentencing  range  for  a  defendant.
Turner’s counsel also filed a motion for sentence reduction.  The district court granted the
motions,  and  reduced  Turner’s  sentence  from  360  months’  imprisonment  to  310  months’
imprisonment, a sentence that fell within the amended guidelines range of 292‐365 months.
Turner appealed this reduction, alleging that (1) the binding nature of the policy statements
explicitly  referenced  in  §  3582(c)(2)  improperly  constrain  a  district  court’s  discretion;  (2)
applying  the  mandatory  §  3582(c)(2)  scheme  to  pre‐Booker  defendants  violates  the  Sixth
Amendment;  (3)  U.S.S.G.  §  1B1.10  violates  the  Sentencing  Commission’s  obligation  to
promulgate policy statements that are consistent with § 3553(a)(2); and (4) the Supreme Court
cases of United States v. Booker, 543 U.S. 220 (2005), Kimbrough v. United States, 552 U.S. 85 (2007),
and Gall v. United States, 552 U.S. 38 (2007), permit sentence reductions that fall below the
amended guidelines range under § 3582(c)(2).

        Turner first alleges that § 1B1.10 impermissibly cabins a district court’s discretion to
provide sentencing relief.  But Turner’s argument is foreclosed by our recent decision in United
States v. Cunningham, 554 F.3d 703 (7th Cir. 2009).  In Cunningham, we rejected the argument
that  adhering  to  the  limitations  of  retroactive  sentencing  relief  prescribed  in  §  1B1.10  was
contrary to Booker.  Id. at 707.  We noted that unlike a full sentencing proceeding, a proceeding
under § 3582(c)(2) only allows for a downward departure in sentencing adjustments. Significant
to our decision was the fact that original sentencing proceedings and sentence modification
proceedings are  legally distinct.  “Contrary to the defendants’ contention, there is no ‘inherent
authority’  for  a  district  court  to  modify  a  sentence  as  it  pleases;  indeed  a  district  court’s
discretion to modify a sentence is an exception to the statute’s general rule that ‘the court may
not modify a term of imprisonment once it has been imposed.’”  Id. at 708 (citing 18 U.S.C.
§ 3582(c)). 

        Further  supporting  our  decision  was  the  idea  that  because  Booker  itself  focused  on
congressional intent, any interpretation of § 3582(c)(2) should do the same.  An examination of
congressional intent in § 3582(c)(2) makes it clear that Congress intended § 3582(c)(2) sentence
modifications to comport with the Commission’s policy statements, a result that would be
impossible  if  in  fact  Booker  rendered  the  guidelines  advisory  for  purposes  of  sentence
modifications.    Id.    Therefore,  Turner’s  argument  that  §  1B1.10  impermissibly  constrains  a
district court’s discretion in sentence modifications proceedings is without merit.
No. 08‐4279                                                                                     Page 3

        Turner’s second argument is that the § 3582(c)(2) scheme violates his Sixth Amendment
rights because Booker requires a jury determination of facts essential to punishment when a
judge seeks to impose a sentence based on those facts.  Turner argues that the guidelines cannot
be mandatory in some instances and advisory in others, where the mandatory guidelines will
require resentencing based on facts not initially found by a jury.  Our previous discussion about
the  distinctive  nature  of  §  3582(c)(2)  proceedings  forecloses  this  argument.    Again,  as  we
explained in Cunningham, a full Booker resentencing is not required in § 3582(c)(2) proceedings.
Id.  Because “Booker does not apply to the scores of defendants whose sentences were final when
Booker was handed down[,] [i]t would be unfair to allow a full Booker resentencing to only a
subset of defendants whose sentences were lowered by a retroactive amendment.”  Id. at 708‐
09.

       Turner’s  third  argument  also  fails.    As  we  held  in  Cunningham,  §  1B1.10  is  entirely
consistent with the Commission’s duty to promulgate provisions that advance the purposes of
§ 3553(a)(2).  We noted:

  Having chosen to create a modification mechanism, Booker does not require Congress to
  grant the district courts unfettered discretion in applying it. Indeed, mandatory minimum
  sentences‐‐which  cabin  the  district  courts’  discretion  with  regard  to  section  3553(a)
  factors‐‐have been upheld as constitutional.  

  Section 3582(c)(2)’s direction that courts “shall consider the factors in Section 3553(a) to
  the extent they are applicable” does not undermine our conclusion. It is true that one of
  the  factors  in  section  3553(a)  is  the  Guidelines  range,  which  Booker  made  advisory.
  However, section 3582(c)(2) states that a district court considers the section 3553(a) factors
  in making a reduction “consistent with the applicable policy statements issued by the
  Sentencing  Commission.”  There  need  not  be  a  conflict:  the  statute  can  be  viewed  as
  requiring district courts to consider the section 3553(a) factors in deciding whether and
  to what extent to grant a sentence reduction, but only within the limits of the applicable
  policy statements. 

Id.  at  708  (citations  omitted).    Therefore,  Turner’s  third  argument  too  was  disposed  of  in
Cunningham.  



        Finally, Turner argues that Booker, Kimbrough, and Gall should be read to allow sentences
below the amended guideline range in the context of § 3582(c)(2) motions.  This argument fails
for two reasons.  First, as we held in Cunningham, Booker is inapplicable in the § 3582(c)(2)
context.  Id. at 707 & n.2.  Second, none of these three cases referred to § 3582(c)(2) proceedings,
and as we explained in Cunningham, because the context of sentencing proceedings are legally
distinct  from  the  context  of  sentencing  reductions,  these  cases  are  inapplicable  in  the
No. 08‐4279                                                                                 Page 4

§ 3582(c)(2) context.  Id. at 707‐08.  

      Because  we  addressed  and  dismissed  all  of  the  arguments  presented  by  Turner  in
Cunningham,  we  affirm  the  district  court’s  reduction  of  Turner’s  sentence  to  310  months’
imprisonment under 18 U.S.C. § 3582(c)(2) and U.S.S.G. § 1B1.10.